

Exhibit 10.35
MASTEC, INC.
STOCK OPTION AGREEMENT
1.    Grant of Stock Options. MasTec, Inc. (the “Company”), has granted to the
“Optionee” designated below, the “Options” generally described in the Notice of
Grant of Stock Option (the “Notice”), which is hereby incorporated by reference,
subject to the terms and conditions of the Company’s 2013 Incentive Compensation
Plan, as amended from time to time (“Plan”). The Company and the Optionee agree
that these Options are governed by the terms and conditions of the Plan, as it
may be amended from time to time, which are incorporated herein in their
entirety. Unless otherwise provided herein, terms used herein that are defined
in the Plan (or the Notice) and not defined herein shall have the meanings
attributable thereto in the Plan (or the Notice).
2.    Information Describing the Options Granted by this Agreement.


2.1    Name, Address and Social Security Number of Optionee:
_________________________________
_________________________________
_________________________________
_________________________________


2.2
Total Number of Stock Options Granted: __________________________________



2.3    Exercise Price Per Share: $__________________


2.4    Vesting: Options will vest, and thus become exercisable, in the following
amounts on the following dates:
Vesting Date        Number of Options that Become Vested
_______________    ___________________
_______________    ___________________
_______________    ___________________
2.5    Date of the Grant: ____________________________


2.6    Expiration Date:                 


2.7    Type of Option: ______________________________


2.8    Reloading. The Options granted hereunder are not granted with reload
Options.
3.    Termination of Options. The Options granted hereunder will terminate on
the earlier of the Expiration Date or the applicable time described below:


3.1    Termination on Account of Death. Upon the one year anniversary of the
Optionee’s termination of Continuous Service as a Director due to the Optionee’s
death.


3.2    Any Other Termination of the Service. Upon the [passage of ninety (90)
days from] [one year anniversary of] the date of the termination of Optionee’s
Continuous Services as a Director for any reason other than those specified in
Section 3.1 above.
4.    Method of Exercise. To exercise this Option, the Optionee shall deliver
written notice of exercise to the Company specifying the number of Shares with
respect to which the Option is being exercised, accompanied by payment of the
Exercise Price for such Shares (i) in cash (including check, bank draft, wire
order or wire transfer of immediately available funds), (ii) by delivery of
Shares owned by the Optionee, or the withholding of Shares otherwise deliverable
upon exercise of the Option, in each case valued at their Fair Market Value on
the date of delivery, or (iii) in such other form as the Committee may approve.
Promptly following such notice and payment of the Exercise Price, and the
Optionee’s payment or making provision satisfactory to the Committee for the
payment of, any taxes pursuant to Section 9 hereof, the Company will deliver to
the Optionee a certificate representing the number of Shares with respect to
which the Option is being exercised.
5.    Rights as a Stockholder or to Continued Continuous Service. The Optionee
shall not have any rights in respect of Shares as to which the Option shall not
have been exercised and payment made as provided above. The Optionee shall not
have any rights to continued Continuous Service with the Company or any
Subsidiary by virtue of the grant of this Option.

MIA 183273332v3

--------------------------------------------------------------------------------


6.    Recapitalization, Mergers, Etc. As provided in the Plan, in the event of
corporate transactions affecting the Company’s outstanding Shares, such as
recapitalizations or mergers, the Committee shall equitably adjust the number
and kinds of Shares subject to this Option and the exercise price for such
Shares, and may take such other action as the Committee may determine to be
appropriate pursuant to Section 10 of the Plan.
7.    Option Not Transferable. This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by the Optionee or the
Optionee’s guardian or legal representative. The naming of a Beneficiary does
not constitute a transfer.
8.    Compliance with Securities Laws. It shall be a condition to the Optionee’s
right to purchase Shares hereunder that the Committee may, in its discretion,
require (a) that the Shares reserved for issue upon the exercise of this Option
shall have been duly listed, upon official notice of issuance, upon any national
securities exchange or automated quotation system on which the Shares may then
be listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the Shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionee shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such Shares
by the Company shall have been taken by the Company or the Optionee, or both.
The certificates representing the Shares purchased under this Option may contain
such legends as counsel for the Company shall consider necessary to comply with
any applicable law.
9.    Payment of Taxes. The Optionee shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the exercise of this Option. The Committee may, in its
discretion, require any other Federal or state taxes imposed on the sale of the
Shares to be paid by the Optionee. The Optionee may satisfy the withholding
requirements pursuant to any one or combination of the following methods:
(a)    payment in cash; or
(b)    payment by surrendering unrestricted previously held Shares or the
withholding of Shares that otherwise would be deliverable to the Optionee
pursuant to the Option, which have an aggregate Fair Market Value on the date of
exercise equal to the minimum statutory amount, if any, required to be withheld
for federal, state, local and/or foreign tax purposes (or such other amount as
the Committee determines will not result in additional compensation expense for
financial accounting purposes under applicable financial accounting principles).
The Optionee may surrender Shares either by attestation or by delivery of a
certificate or certificates for Shares duly endorsed for transfer to the
Company, and if required with medallion level signature guarantee by a member
firm of a national stock exchange, by a national or state bank (or guaranteed or
notarized in such other manner as the Committee may require).
The Company and its Subsidiaries may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to the Optionee.
10.    Administration.


10.1    The Committee shall have full authority and discretion to decide all
matters relating to the administration and interpretation of this Agreement. The
Committee shall have full power and authority to pass and decide upon cases in
conformity with the objectives of this Agreement under such rules as the Board
may establish.
10.2    Any decision made or action taken by the Company, the Board, or the
Committee arising out of, or in connection with, the administration,
interpretation, and effect of this Agreement shall be at their absolute
discretion and will be conclusive and binding on all persons. No member of the
Board, Committee, or employee of the Company shall be liable for any act or
action hereunder, whether of omission or commission, by the Optionee or by any
agent to whom duties in connection with the administration of this Agreement
have been delegated in accordance with the provision of this Agreement.
11.    Force and Effect. The various provisions of this Agreement are severable
in their entirety. Any determination of invalidity or unenforceability of any
one provision shall have no effect on the continuing force and effect of the
remaining provisions.
12.    Entire Agreement. This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing and duly signed
by the parties after appropriate action by the Committee. No waiver by either
party of any default under this Agreement shall be deemed a waiver of any later
default.
13.    Miscellaneous. This Agreement is subject to and shall be administered and
governed in all respects under the laws of the state of Florida without regard
to its conflict of law rules. This Agreement is binding upon the Company, its
successors and assigns, and the Optionee, and his/her heirs, legal
representatives and permitted assigns. Captions are provided for reference, do
not form a part of this Agreement and are not admissible to determine the intent
of the parties. No waiver, modification or amendment to the terms of this
Agreement shall be effective unless in writing signed by the Optionee, and
countersigned by a duly constituted representative of the Company after
appropriate action by the Committee.



--------------------------------------------------------------------------------


14.     Interpretation / Provisions of Plan Control. This Agreement is subject
to all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all of the terms and provisions of
the Plan and this Agreement. The undersigned Optionee hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement, unless shown to have been
made in an arbitrary and capricious manner.
15.    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at 800 Douglas Road, 12th
Floor, Coral Gables, FL 33134, or if the Company should move its principal
office, to such principal office, and, in the case of the Optionee, to the
Optionee’s last permanent address as shown on the Company’s records, subject to
the right of either party to designate some other address at any time hereafter
in a notice satisfying the requirements of this Section.
16.    Section 409A.
16.1     It is intended that the Option awarded pursuant to this Agreement be
exempt from Section 409A of the Code (“Section 409A”). The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Optionee’s prior
written consent if and to the extent that such amendment, adjustment, assumption
or substitution, conversion or modification would cause the award to violate the
requirements of Section 409A. In the event that either the Company or the
Optionee believes, at any time, that any benefit or right under this Agreement
is subject to Section 409A, then the Committee may (acting alone and without any
required consent of the Optionee) amend this Agreement in such manner as the
Committee deems necessary or appropriate to be exempt from or otherwise comply
with the requirements of Section 409A (including without limitation, amending
the Agreement to increase the Exercise Price to such amount as may be required
in order for the Option to be exempt from Section 409A).
16.2    Notwithstanding the foregoing, the Company does not make any
representation to the Optionee that the Option awarded pursuant to this
Agreement is exempt from, or satisfies, the requirements of Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Optionee or any Beneficiary for any tax, additional tax, interest
or penalties that the Optionee or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.
17.    Non-Waiver of Breach. The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.
19.    Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.




MASTEC, INC.
By: ___________________________________
Its: ___________________________________
___________________________________
Optionee









